                     FILED
             2019 Jul-17 PM 03:42
            U.S. DISTRICT COURT
                N.D. OF ALABAMA




EXHIBIT D
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA


Anna Carroll,                                      Case No. 2:18-cv-01060-RDP

                Plaintiff,                         CLASS ACTION

        vs.                                       DECLARATION OF MEAGAN BRUNNER
                                                     REGARDING ADMINISTRATION
Macy’s Inc. et al.,                                QUALIFICATIONS AND NOTICE PLAN
                Defendant.




        I, Meagan Brunner, declare and state as follows:
        1.      I am a Project Manager with KCC Class Action Services, LLC (“KCC”), located

at 462 S 4th Street, Louisville, KY 40202.          The purpose of this declaration is to provide

information related to KCC’s qualifications and experience, and the notice plan for the Anna

Carroll v. Macy’s Inc. et al., class action settlement (the “Settlement”).1

                             KCC’S BACKGROUND AND EXPERIENCE

        2.      KCC is a leading class action administration firm that provides comprehensive

class action services, including claims administration, legal notification, email and postal

mailing campaign implementation, website design, call center support, class member data

management, check and voucher disbursements, tax reporting, settlement fund escrow and

reporting, and other related services critical to the effective administration of class action

settlements. With more than thirty years of industry experience, KCC has developed efficient,

secure and cost-effective methods to properly handle the voluminous data and mailings

associated with the noticing, claims processing, and disbursement requirements of these matters

to ensure the orderly and fair treatment of class members and all parties in interest.


1
 For purposes of this declaration, capitalized terms have the same meaning as set forth in the
Settlement.
                                        1
    DECLARATION OF MEAGAN BRUNNER RE: ADMINISTRATION QUALIFICATIONS AND NOTICE
                                      PLAN
        3.     KCC has served as the administrator across a wide range of practice types,

including data breach, securities, antitrust, consumer, employment, and government, and our

administrative work has included some of the largest and most complex private settlements,

with individual cases that required direct notice to more than 25 million people and single case

distributions of more than $7 billion.

                                         NOTICE PLAN SUMMARY

        4.     The Settlement Class is defined as “all residents of the United States who Macy’s

sent a notification in July 2018 concerning suspected unauthorized activity as a result of the

Cyber Attack.”      Excluded from the Settlement Class are “(i) Macy’s and its officers and

directors; (ii) all Settlement Class Members who timely and validly request exclusion from the

Settlement Class; (iii) the Judge or Magistrate Judge to whom the action is assigned and any

member of those Judges’ staffs or immediate family members; and (iv) any person found by a

court of competent jurisdiction to be guilty under criminal law of initiating, causing aiding, or

abetting the criminal activity or occurrence of the Cyber Attack who pleads nolo contendere to

any such charge.”

                                            Individual Notice

        5.     In accordance with the timing set forth in the Settlement and/or the Preliminary

Approval Order (or related Court order), KCC will send an e-mail containing the Summary

Notice in the body of the e-mail to Settlement Class Members for which Defendant provides an

e-mail address.     KCC will track e-mails to determine whether they have been successfully

delivered.   The e-mail will also contain a hyperlink that, when clicked, will take recipients

directly to the landing page of the Settlement Website, which will provide additional

Settlement-related information and allow Settlement Class Members to submit claims online, as

described below.

        6.     In the event the e-mail is not successfully delivered, KCC will send a Summary

Postcard Notice via U.S. mail using address information provided by Defendant.       Prior to the


                                       2
   DECLARATION OF MEAGAN BRUNNER RE: ADMINISTRATION QUALIFICATIONS AND NOTICE
                                     PLAN
mailing, the addresses will be checked against the National Change of Address (“NCOA”)2

database maintained by the United States Postal Service (“USPS”).

       7.      Likewise, for any Settlement Class Member for which an e-mail address is

unavailable, KCC will send a Summary Postcard Notice via U.S. mail using address information

provided by Defendant.    Prior to the mailing, the addresses will be checked against the NCOA

database maintained by the USPS.

       8.      Summary Postcard Notices returned by USPS as undeliverable will be re-mailed

to any address available through postal service information. Any returned mailing that does not

contain an expired forwarding order with a new address indicated will be researched through

standard skip tracing and re-mailed if a new address is obtained.

                                           Settlement Website

       9.      KCC will design and publish a dedicated Settlement Website in accordance with

the timing in the Settlement and/or Preliminary Approval Order. KCC will maintain and update

the Settlement Website throughout the Claims Period.      On the Settlement Website, Settlement

Class Members will be able to review and/or download additional information and documents

relating to the Settlement, including the Settlement, Summary Notice, Long Form Notice, and

Claim Form. Settlement Class Members will be able to file a claim on the Settlement Website.

                                           Toll-Free Number

       10.     KCC will set up a toll-free automated Interactive Voice Response (“IVR”) that

will allow Settlement Class Members to call to learn more about the Settlement in the form of

frequently asked questions. It will also allow Settlement Class Members to request a copy of the

Long Form Notice and Claim Form.

                                           Claims Processing



2
   The NCOA database contains records of all permanent change of address submissions received
by the USPS for the last four years. The USPS makes this data available to mailing firms and
lists submitted to it are automatically updated with any reported move based on a comparison
with the person’s name and last known address.

                                        3
    DECLARATION OF MEAGAN BRUNNER RE: ADMINISTRATION QUALIFICATIONS AND NOTICE
                                      PLAN
       11.     KCC will process all submitted Claim Forms and determine whether: (1) the

claimant is a Settlement Class Member; and (2) the claimant has provided all information

required to complete the Claim Form by the Claims Deadline, as set forth in the Settlement.

KCC will make distributions as provided for in the Settlement and/or related orders of the

Court, and will carry out all other obligations as set forth in the Settlement and/or Preliminary

Approval Order.

                                         Opt-Out Processing

       12.     KCC will process all Requests for Exclusions (“opt-outs”) in our internal

tracking software and provide copies to counsel and to the Court upon request.


       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
       Executed on July 12, 2019.


                                                   ____________________________________
                                                               Meagan Brunner




                                      4
  DECLARATION OF MEAGAN BRUNNER RE: ADMINISTRATION QUALIFICATIONS AND NOTICE
                                    PLAN
